DETAILED ACTION
1.	The Preliminary Amendment filed on February 24, 2022 is acknowledged.
	Claims 1-12 have been canceled; and 
Claims 13-25 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 13:
Line 3, the limitation of “the form” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  
Lines 5 and 7, the uses of alternative expression “and/or” renders the claim indefinite because the expression on either side of the “and/or” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
In claim 15, 19-23 and 25, the uses of alternative expression “and/or” renders the claim indefinite because the expression on either side of the “and/or” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
Claims 20-23 are rejected by the same reasons as in claim 13.
The Applicants are required to clarify or to revise the claimed features.

Claim Understandings
6.	Taking independent claim 13 as an exemplary claim, as far as understood, Claim 13 is a method for operating 
	Similarly, Claims 20-22 would have been understood as the same meaning as claim 13.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 13-25 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.  Specifically, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 21 are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they lack a limitation that transforms the abstract idea into patent eligible subject matter.
Claim elements “exhaust gas probe” is well-understood and routine in the industry and therefore does not amount to significantly more. 
Claim elements “a control unit” and processing device are generic computers containing programming steps to receive and/or control and actuate the engine elements and further control the operation of engine.  Specifying and receiving functions of the control unit and processing device are controlling algorithms and therefore abstract ideas.  Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 13-25, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (US 6,371,097 B1).
Regarding claim 13, Rossi teaches a method for operating an universal exhaust gas oxygen (UEGO) control system (10)] which includes an exhaust gas probe [UEGO sensor (14)] and an application-specific integrated circuit [application specific integrated circuit (12)] {Figure 1 illustrates an universal exhaust gas oxygen (UEGO) control system (10) includes an application specific integrated circuit  (12) that couples two UEGO sensors (14) and control them for generating useful input signals to an engine control module (16)}, the method comprising: specifying control data for an operation of the see abstract, Figure 1 and col. 3, lines 24-50 describes UEGO ASIC includes communication control for communicating with a processor associated with the engine control module (16)]; and receiving operating data characterizing the operation of the abstract, Figure 1 and col. 3, lines 24-50 describes UEGO ASIC includes communication control for communicating with a processor associated with the engine control module (16)].
Regarding claim 14, as discussed in claim 13, Rossi teaches the universal exhaust gas oxygen gen sensor (14) would have been well-known to be equivalent to a broadband Lambda probe and to be used in the engine vehicle [Claim 16].
Regarding claim 15, as discussed in claim 13, Rossi further teaches the processing device has at least one processing unit configured to execute at least one computer program which is configured to control the operation of the control unit and/or the exhaust gas probe, and/or to generate the control data, and/or to receive the operating data at least intermittently [abstract].
Regarding claim 16, as discussed in claim 13, Rossi further teaches the processing device at least partially realizes a sequence control for an operation of the exhaust gas probe, the sequence control being at least partially predefined using at least one computer program [abstract].
Regarding claim 17, as discussed in claim 13, Rossi further teaches the processing device at least partially realizes a primary sequence control for an operation of the exhaust gas probe, and a secondary sequence control of the control unit is controlled using the primary sequence control [proportional-integral-derivative control loop, abstract].
Regarding claim 18, see discussion in claim 13.
Regarding claim 19, as discussed in claim 13, further see Figure 1.
Regarding claims 20-22, see discussion in claim 13.
Regarding claims 23-24, see discussions in claim 14-25.
Regarding claim 25, as discussed in claim 13, further see Figure 1.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The Applicants are required to consider the cited references in PTO-892 that disclose methods for controlling the exhaust gas oxygen sensors with the control unit being implemented in form of an ASIC.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
December 6, 2022




/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 8, 2022